TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00497-CV



                            Silverton Custom Homes, Inc., Appellant

                                                  v.

                     Bruce C. Covill and Candice Wade Covill, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. GN102089, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Silverton Custom Homes, Inc. and appellees Bruce C. Covill and Candice

Wade Covill have filed a notice of settlement and a joint motion to remand the cause to the trial

court. We grant the motion, vacate the trial court’s judgment, and remand the cause to the trial court

with instructions to render judgment in accordance with the parties’ settlement agreement. See Tex.

R. App. P. 42.1(a)(2)(B).



                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Vacated and Remanded

Filed: March 4, 2004